               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 1 of 20




 1   Phyllis Shafton Katz (SBN 138341)
 2   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     3 Williams Road
 3   Salinas, CA 93905
     Telephone: (831) 757-5221
 4   Facsimile: (831) 757-6212
 5
     Cynthia L. Rice (SBN 87630)
 6   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     1430 Franklin Street, Suite 103
 7
     Oakland, CA 94612
 8   Telephone: (510) 267-0762
     Facsimile: (510) 267-0763
 9
     Attorneys for Plaintiffs
10
11   (Additional Counsel Listed on Next Page)

12
13                                 UNITED STATES DISTRICT COURT
14
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                    )
16
     AMELIA MARQUEZ, LORENZO DIEGO ) Case No.: 5:16-cv-06089
17   CANO, MARIA TONAYAN REYES, AND )
     AARON LUGO HERNANDEZ,          ) Hon. Beth Labson Freeman (Courtroom 3)
18                                  )
           Plaintiffs,              ) SUPPLEMENTAL DECLARATION OF
19
                                    ) CYNTHIA L. RICE IN SUPPORT OF
20                                  ) MOTION FOR DEFAULT JUDGMENT;
           vs.                      ) AND SUMMARY OF DAMAGES AND
21                                  ) PENALTIES
     NLP JANITORIAL, INC., COAST TO )
22
     COAST WEST, INC., et al.       )
23                                  )
           Defendants.              ) Date: TBD
24                                  ) Time:
                                      Location: Courtroom 3
25
26
27   I, Cynthia L. Rice declare and depose as follows:

28           1.      I am an attorney duly licensed to practice law in the State of California and

     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            1
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 2 of 20



     admitted to practice before the U.S. District Court for the Southern District of California. I am
 1
 2   employed by California Rural Legal Assistance, Inc. and in that capacity I serve as counsel for

 3   the Plaintiffs in this action.
 4
             2.      I had previously submitted spreadsheets as part of my declaration in support of
 5
     default judgment in this matter that I thought accurately reflected the wages earned, paid and due
 6
 7   Plaintiffs in this matter. (ECF DOCUMENT 74-1, pages 10-20, ECF DOCUMENT 79-2, pages

 8   1-6). These spreadsheets were prepared by another advocate in the case. I had done a spot
 9   check of calculations of wages due in the spreadsheet completed for the default judgment
10
     motion. However, I failed to check the entries for wages paid. The amounts entered are
11
     incorrect and I have not been able to ascertain how the errors might have occurred. These
12
13   spreadsheets were originally prepared as part of a default motion filed in the superior court. It

14   appears that certain employer provided information may not have been available or taken into
15   consideration when posting the amounts paid to Plaintiff Amelia Marquez, Lorenzo Diego Cano
16
     and Maria Tonayan Reyes. Therefore, as reflected in this declaration, I reposted all amounts
17
     paid based on the Plaintiffs’ declarations and the employer provided records previously
18
19   submitted to the court.

20           3.      Because Plaintiffs were paid twice monthly, and not always consistently, the pay
21
     periods do not necessarily match exactly with the work weeks. However, I believe any
22
     discrepancies in the amounts paid were negligible, and when in doubt I gave the employer credit
23
24   for the full work week at the higher rate. There were also some payments on the ledgers that

25   were unusual amounts, not consistent with the Plaintiffs’ declaration or other records. I did not
26   credit these amounts as wages paid.
27
             4.      Amelia Marquez Pay periods from 2/14/10 through 9/10/10: $369.23. The
28
     information regarding the payments received by Ms. Marquez is taken solely from her
     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            2
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 3 of 20



     declaration (ECF DOCMENT 79-20, p. 3 ¶ 8.a.). She declares that she was paid $1,600.00 per
 1
 2   month. In order to arrive at a weekly pay rate, that monthly amount is multiplied by 12 months

 3   (12x $1,600.00 = $19,200); then that annual salary is divided by 52 weeks per year
 4
     ($19,200.00/52=$369.23) for a weekly rate of pay of $369.23 per work week. That amount was
 5
     not correctly entered into the previous spreadsheet provided to the court. I have corrected the
 6
 7   spreadsheet to reflect payments to Ms. Marquez consistent with her declaration, by changing the

 8   weekly wages paid amount in Column 8 to $369.23, and using that amount to pro-rate the
 9   amount paid when less than a full work week was worked. A true and correct copy of the
10
     Corrected Spreadsheet for Amelia Marquez is attached hereto as Exhibit 1.
11
             5.      Amelia Marquez Pay periods from 9/11/10 through 10/23/2011: $361.85. Ms.
12
13   Marquez declares that she was paid $1,662.00 per month during the period of 9/11/10 through

14   12/31/2010. (ECF DOCUMENT 79-20, p. 3 ¶ 8.b.). I arrived at a weekly pay rate of $383.54 by
15   applying the same formula as included in paragraph (12 x $1,662.00 =$19.944.00/52=$383.54).
16
     However, evidence submitted by the Defendants showed that for some of these pay periods
17
     through 10/25/10 she was paid $784.00 for the semi-monthly pay periods of twice monthly for a
18
19   total amount of $1,568.00 per month. (ECF DOCUMENT 79-7, page 28 of 33). Using the same

20   formula, this results in a weekly payment of $361.85 ($1,568.00 x 12 =$18,816.00/52= $361.85)
21
     Based on the employer records, I have corrected the spreadsheet and entered that amount in
22
     Column 8 of the Corrected Spreadsheet attached hereto as Exhibit 1 for each of the workweeks
23
24   that are encompassed in that period of time

25           6.      Amelia Marquez Pay periods from 10/24/10 through December 31, 2010:
26   $383.55. The employer time records reflect a payment of $862.40 and $799.68 in twice monthly
27
     payments, amounting to a total of $1,662.08. (ECF DOCUMENT 79-7 page 28 of 33.) I arrived
28
     at a weekly pay rate of $383.54 by applying the same formula (12 x $1,662.08
     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            3
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 4 of 20



     =$19.944.00/52=$383.55). This is roughly consistent with Ms. Marquez’ declaration that results
 1
 2   in a weekly pay amount $383.54. Based on those records I have corrected the spreadsheet and

 3   entered the higher amount of $383.55 in Column 8 of the Corrected Spreadsheet attached hereto
 4
     as Exhibit 1 for each of the workweeks that are encompassed in that period of time.
 5
             7.      Amelia Marquez Pay periods from 01/01/2011 through 8/25/11: $369.08.
 6
 7   Plaintiff Marquez declares that for this period she was paid $1,662.00 per month. (ECF

 8   DOCUMENT 79-20- p 3, ¶ 8.b). However, employer records indicate that for this period she
 9   was actually paid $799.68 twice per month. (ECF DOCUMENT 79-7, page 29 of 33.) Using the
10
     same formula, I calculated the weekly pay amount ($799.68 x 2 =$15,99.36 x 12 =
11
     $19,192.32/52=$369.08) which is less than the amount Ms Marquez remembered being paid.
12
13   Based on the employer records I have corrected the spreadsheet and entered that amount in

14   Column 8 of the Corrected Spreadsheet attached hereto as Exhibit 1 for each of the workweeks
15   that are encompassed in that period of time.
16
             8.      Amelia Marquez Pay periods from 8/26/11 through 12/31/11: $383.54.
17
     Plaintiff Marquez declares that for this period she was paid $1,662.00 per month. No other
18
19   information is available in the record that either confirms or refutes this amount. Therefore, for

20   purpose of the posting we used the $383.54 weekly pay amount based on that monthly salary.
21
     Ms. Marquez also declares that she was not paid for one week in November of 2011. Based on
22
     this information I have corrected the spreadsheet and entered $383.54 in Column 8 of the
23
24   Corrected Spreadsheet attached hereto as Exhibit 1 for each of the workweeks that fall within

25   that period of time, except for one week.
26           9.      Amelia Marquez Pay periods from 1/1/12 through 7/24/12: $369.08 and
27
     $376.62. Plaintiff Marquez declares that for this period she was paid $376.62 per week. (ECF
28
     DOCUMENT 79-20 page 3 ¶ 8.c.) This is consistent with the employer provided records. (ECF
     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            4
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 5 of 20



     DOCUMENT 79-6, page 32.) However, during this time she received checks in the lesser
 1
 2   amount of $369.08 dated 4/24/12, 5/1/12, 5/8/12, 6/5/12, and 6/12/12. (ECF DOCUMENT 79-9

 3   pages 115-124.) Based on this information I have corrected the amounts and entered them in
 4
     Column 8 of the Corrected Spreadsheet attached hereto as Exhibit 1 for each of the workweeks
 5
     that fall within that period of time. Consistent with Ms. Marquez’ records, the Corrected
 6
 7   Spreadsheet reflects that she received no pay for the week of April 17, 2012.

 8           10.     Amelia Marquez Pay periods from 7/25/12 through 3/2/2013: $369.08 (with
 9   exceptions). Plaintiff Marquez declares that for this period she was paid $369.08 per week.
10
     (ECF DOCUMENT 79-20, page 3 P 8.d. This is consistent with the records submitted by the
11
     employer, except for the weeks of 7/31/12, 8/1/12 and 8/14/12. For those weeks the employer’s
12
13   ledger reflects a payment of $376.62.). (ECF DOCUMENT 79-6 pages 32-33.) Based on this

14   information I have corrected that in the Corrected Spreadsheet and entered the amounts as
15   reflected in the employer’s ledger.
16
             11.     Additionally, the spreadsheet originally submitted to the court, incorrectly
17
     highlighted a cell that added all amounts due as a result of the violations suffered by Ms.
18
19   Marquez, and this was transferred to the Points and Authorities as the total amount due her. This

20   cell includes the amount owed to the Labor and Workforce Development Agency for the PAGA
21
     portion of the penalties. I have corrected that in the Corrected Spreadsheet attached hereto as
22
     Exhibit 1. I also made some formatting changes to make the columns easier to read.
23
24           12.     Because of the disparities in the Marquez posting I also double checked the

25   entries in the spreadsheet submitted for Lorenzo Diego Cano and Maria Tonayan Reyes.
26   Unfortunately, I also found errors in that posting which I have corrected in a revised spreadsheet.
27
     A true and correct copy of the Corrected Spreadsheet for Lorenzo Diego Cano and Maria
28
     Tonayan Reyes is attached hereto as Exhibit 2.
     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            5
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 6 of 20



             13.     Lorenzo Diego Cano Pay Periods from 4/22/12 through 5/26/12: $367.83.
 1
 2   Plaintiff Cano declared that was paid $367.83 per week for the period between April 22, 2012

 3   and May 26, 2012, however he received no payment for the first seven weeks of his
 4
     employment. He was ultimately paid for five weeks of this time, but is still owed two weeks and
 5
     five days of wages. (ECF DOCUMENT 79-22, page 2 ¶ 8.a. No information was provided by
 6
 7   the employers for this period for Mr. Cano. Based on this information I made those corrections

 8   in the Corrected Spreadsheet attached hereto as Exhibit 2, by correcting the weekly amount paid,
 9   and showing no payment for two work weeks.
10
             14.     Lorenzo Diego Cano Pay Periods from 5/27/2012 through 9/6/2012 $340.53 or
11
     $367.83. Plaintiff Cano declared that he was paid the amount of $340.53 per week from May 27,
12
13   2012 through September 6, 2012. (ECD DOCUMENT 79-22, page 3 ¶ 8.b.) He also declared

14   that he had been paid in cash for the week of June 23, 2012 and that $10.00 was taken from his
15   check. However, Mr. Cano’s checks and records submitted by the employer reflect that he was
16
     paid $367.83 for the weeks of 6/26/2012 (minus the $10.00 deduction) through 08/28/12. ( ECF
17
     DOCUMENT 79-22, pages 6-11.) Records are not available for the earlier weeks. Both Mr.
18
19   Cano’s checks and the records submitted by the employers reflect payments of $340.53 on

20   9/25/12 and 10/7/12, after Mr. Cano had terminated his employment. Based on these
21
     discrepancies, I have credited wages paid at the rate of $340.53 per week for weeks for which
22
     there is no check or employer record, and have credited the amounts of the 9/25/12 and 10/7/12
23
24   checks of $340.53 for weeks during which no check or other payment information was provided.

25   If a check or ledger payment of $367.83 is included, I have credited that amount. Based on this
26   information I made those corrections in the Corrected Spreadsheet attached as Exhibit 2.
27
             15.     Maria Tonayan Reyes Pay Periods from July 13, 2012 through October 18,
28
     2012: $360.60. Plaintiff Tonayan declared that she was paid the amount of $360.60 per week
     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            6
               Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 7 of 20



     during her employment. (ECF DOCUMENT 79-21, page 2 ¶ 7.) This is consistent with the
 1
 2   checks she submitted (ECF DOCUMENT 79-21, PAGES 6-13) as well as ledger entries

 3   contained in employer records (ECF DOCUMENT 79-6, page 43.) Plaintiff Tonayan also
 4
     indicates that she was not paid during the first seven weeks of her employment, but was later
 5
     paid for five of those weeks, leaving two weeks of unpaid wages. Therefore, the first two pay
 6
 7   periods are posted as unpaid. The original spreadsheet submitted to the court had incorrect

 8   entries for the wages paid Plaintiff Tonayan, therefore based on the information submitted I
 9   made those corrections in the Corrected Spreadsheet attached hereto as Exhibit 2.
10
             16.     I made some formatting changes to make Exhibit 2 easier to read.
11
             17.     Interest Calculations: Attached hereto as Exhibit 3 is a summary of the interest
12
13   calculations made for each of the named plaintiffs in this action. The calculation is based on a

14   10% annual allocation of interest for unpaid amounts commencing on the date the action, to date.
15           18.     Summary Sheet of Damages and Penalties Due: Attached hereto as Exhibit 4
16
     is a summary of all unpaid wages, including meal and rest period compensation, interest thereon,
17
     liquidated damages, Labor Code § 203 penalties, Labor Code § 226(e) and (f) penalties/damages,
18
19   the PAGA penalties owed to each Plaintiff, the PAGA penalties owed to other aggrieved workers

20   and the PAGA penalties owed to the Labor and Workforce Development Agency. These
21
     amounts were taken from Exhibits 1, 2 and 3.
22
             I declare under penalty of perjury under the laws of the State of California that the
23
24   foregoing is true and correct and based on my personal knowledge, except when I indicate that is

25   based on my belief, in which case I believe it to be true. Executed this 21st day of January, 2019
26   in Albany, California.
27
                                                      /s/ CYNTHIA L. RICE
28

     Supp. Dec. of C. L. Rice ISO Motion for Default Judgment; and Summary of Damages and Penalties
                                                                                  Case No.: 5:16-cv-06089
                                                                                                            7
Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 8 of 20




            EXHIBIT 1
                                                                                  Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 9 of 20
 Hourly                OT
             $8.00               $12.00       $16.00                      $8.00
 Wage:                RATE:

Employee: Amelia Marquez                                 Nicole Pascariello                                        Case No.:        0
         1         2        3            4            5              6             7               8           9               10       11   12            13   14   15   16   17   18   19   20   21          22
From February 19, 2010 to March 2012, Marquez worked with the same 2 unidentified coworkers.
   2/14/10   2/20/10       16                  $128.00          $0.00       $128.00           $79.07      $48.93                        2                  2
   2/21/10   2/27/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   2/28/10    3/6/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    3/7/10   3/13/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   3/14/10   3/20/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   3/21/10   3/27/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   3/28/10    4/3/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    4/4/10   4/10/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   4/11/10   4/17/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   4/18/10   4/24/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   4/25/10    5/1/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    5/2/10    5/8/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    5/9/10   5/15/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   5/16/10   5/22/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   5/23/10   5/29/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   5/30/10    6/5/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    6/6/10   6/12/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   6/13/10   6/19/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   6/20/10   6/26/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   6/27/10    7/3/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    7/4/10   7/10/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   7/11/10   7/17/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   7/18/10   7/24/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   7/25/10   7/31/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    8/1/10    8/7/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    8/8/10   8/14/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   8/15/10   8/21/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   8/22/10   8/28/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
   8/29/10    9/4/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7
    9/5/10   9/11/10       40           16     $320.00        $192.00       $512.00          $369.23     $142.77                        7                  7


TOTAL                                         $9,408.00     $5,568.00   $14,976.00      $10,786.76     $4,189.24           $0.00




                                                                                                                                                  Page 1                                                1st Rate of Pay
                                                                                           Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 10 of 20
                                                                                       A
 Hourly                    OT
              $8.00                     $12.00          T                              p   $8.00
 Wage:                    RATE:
                                                                                       p
Employee: Amelia Marquez                                                                                                          Case No.: 0
                  2                3                4               5              6               7           8             9           10             11              12            13             14          15          16         17           18           19            20            21           22
                                                        #                              D                                                                                                                                                                               PAGA          PAGA
                                                                                                                                                                                                                                  PAGA LC     PAGA        PAGA
                                                        o                              o                                                                                                                              PAGA LC                                          PENALTIES     PENALTIES
                                                                                                                                  Liquidated  # of Days                      # of Days                    LC 203                  226.3       2699(f)     PENALTIES
  PAY                                                   f Regular       Overtime       u Total         Total                                                                                                          1197.1                                           LC 558        LC 558
               Pay       # of Regular   # of O.T.                                                                  Total Wages Damages:          Meal        Meal Period        Rest       Rest Period    WAITIING                PENALTIE    PENALTIES   LC 558                                 LC 226(f)
 PERIOD                                                   Wages          Wages         b Wages         Wages                   Labor Code
                                                                                                                                                                                                                      PENALTIES                                        VIOLATION     VIOLATION
              Period        Hours        Hours                                                                        Owed                      Period        Premium          Period       Premium       TIME                    S           VIOLATION   VIOLATION                              DAMAGES
 DATES                                                  o Earned         Earned        l Earned         Paid                      sec. 1194.2 Violations                                                              VIOLATION                                        OF LC 226.7   OF LC 226.7
                                                                                                                                                                             Violations                   PENALTIES               VIOLATION   OF LC       OF LC 1198
                                                                                       e                                                                                                                              OF 1197                                          MEAL          REST
                                                                                                                                                                                                                                  OF LC 226   201/202     OVERTIME
                                                                                       T                                                                                                                                                                               PERIOD        PERIOD




             Until March, 2012, Marquez works with the same 2 unidentified coworkers.
   9/12/10     9/18/10           40          16        $387.82      $192.00       $579.82               $361.85         $217.97        $0.00             7             $0.00       7              $0.00
   9/19/10     9/25/10           40          16        $387.82      $192.00       $579.82               $361.85         $217.97        $0.00             7             $0.00       7              $0.00
   9/26/10     10/2/10           40          16        $387.82      $192.00       $579.82               $361.85         $217.97        $0.00             7             $0.00       7              $0.00
   10/3/10     10/9/10           40          16        $320.00      $192.00       $512.00               $361.85         $150.15        $0.00             7             $0.00       7              $0.00
  10/10/10    10/16/10           40          16        $320.00      $192.00       $512.00               $361.85         $150.15        $0.00             7             $0.00       7              $0.00
  10/17/10    10/23/10           40          16        $320.00      $192.00       $512.00               $361.85         $150.15        $0.00             7             $0.00       7              $0.00
  10/24/10    10/30/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  10/31/10     11/6/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
   11/7/10    11/13/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  11/14/10    11/20/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  11/21/10    11/27/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  11/28/10     12/4/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
   12/5/10    12/11/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  12/12/10    12/18/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  12/19/10    12/25/10           40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
  12/26/10       1/1/11          40          16        $320.00      $192.00       $512.00               $383.55         $128.45        $0.00             7             $0.00       7              $0.00
    1/2/11       1/8/11          40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
    1/9/11     1/15/11           40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
   1/16/11     1/22/11           40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
   1/23/11     1/29/11           40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
   1/30/11       2/5/11          40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
    2/6/11     2/12/11           40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
   2/13/11     2/19/11           40          16        $320.00      $192.00       $512.00               $369.08         $142.92        $0.00             7             $0.00       7              $0.00
                                                                                                                                  3 year claim period   for liquidated damages & meal and rest premiums begins
   2/20/11     2/26/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   2/27/11      3/5/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    3/6/11     3/12/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   3/13/11     3/19/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   3/20/11     3/26/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   3/27/11      4/2/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    4/3/11      4/9/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   4/10/11     4/16/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   4/17/11     4/23/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   4/24/11     4/30/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    5/1/11      5/7/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    5/8/11     5/14/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   5/15/11     5/21/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   5/22/11     5/28/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   5/29/11      6/4/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    6/5/11     6/11/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   6/12/11     6/18/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   6/19/11     6/25/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   6/26/11      7/2/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    7/3/11      7/9/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   7/10/11     7/16/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   7/17/11     7/23/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   7/24/11     7/30/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   7/31/11      8/6/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
    8/7/11     8/13/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   8/14/11     8/20/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   8/21/11     8/27/11            40            16          $320.00       $192.00          $512.00      $369.08         $142.92       $84.00             7            $56.00       7             $56.00
   8/28/11      9/3/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
    9/4/11     9/10/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   9/11/11     9/17/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   9/18/11     9/24/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   9/25/11     10/1/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   10/2/11     10/8/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   10/9/11    10/15/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  10/16/11    10/22/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  10/23/11    10/29/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  10/30/11     11/5/11            40            16          $320.00       $192.00          $512.00        $0.00         $512.00      $448.00             7            $56.00       7             $56.00
   11/6/11    11/12/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  11/13/11    11/19/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  11/20/11    11/26/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  11/27/11     12/3/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
   12/4/11    12/10/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00
  12/11/11    12/17/11            40            16          $320.00       $192.00          $512.00      $383.54         $128.46       $84.00             7            $56.00       7             $56.00


                                                                                                                                                                             Page 2                                                                                                                         2nd Rate of Pay
                                                                                         Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 11 of 20
                                                                                     A
 Hourly                   OT
             $8.00                     $12.00          T                             p   $8.00
 Wage:                   RATE:
                                                                                     p
Employee: Amelia Marquez                                                                                                        Case No.: 0
                  2               3                4                5           6           7                8             9           10          11             12             13             14          15          16         17           18           19            20            21           22
                                                       #                          D                                                                                                                                                                               PAGA          PAGA
                                                                                                                                                                                                                             PAGA LC     PAGA        PAGA
                                                       o                          o                                                                                                                              PAGA LC                                          PENALTIES     PENALTIES
                                                                                                                                Liquidated  # of Days                   # of Days                    LC 203                  226.3       2699(f)     PENALTIES
  PAY                                                  f Regular        Overtime u Total             Total                                                                                                       1197.1                                           LC 558        LC 558
              Pay       # of Regular   # of O.T.                                                                 Total Wages Damages:          Meal      Meal Period       Rest       Rest Period    WAITIING                PENALTIE    PENALTIES   LC 558                                 LC 226(f)
 PERIOD                                                  Wages           Wages    b Wages            Wages                   Labor Code
                                                                                                                                                                                                                 PENALTIES                                        VIOLATION     VIOLATION
             Period        Hours        Hours                                                                       Owed                      Period      Premium         Period       Premium       TIME                    S           VIOLATION   VIOLATION                              DAMAGES
 DATES                                                 o Earned          Earned   l Earned            Paid                      sec. 1194.2 Violations                                                           VIOLATION                                        OF LC 226.7   OF LC 226.7
                                                                                                                                                                        Violations                   PENALTIES               VIOLATION   OF LC       OF LC 1198
                                                                                  e                                                                                                                              OF 1197                                          MEAL          REST
                                                                                                                                                                                                                             OF LC 226   201/202     OVERTIME
                                                                                  T                                                                                                                                                                               PERIOD        PERIOD
  12/18/11   12/24/11            40            16            $320.00      $192.00    $512.00          $383.54         $128.46      $84.00          7           $56.00            7          $56.00
  12/25/11   12/31/11            40            16            $320.00      $192.00    $512.00          $383.54         $128.46      $84.00          7           $56.00            7          $56.00


TOTAL                                                      $21,963.46    13,056.00       35,019.46   25,075.50     $9,943.96     4,144.00      476.00 $     2,520.00       476.00        $2,520.00




                                                                                                                                                                        Page 3                                                                                                                         2nd Rate of Pay
                                                                                   Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 12 of 20
 Hourly                                                                       Applicable
             $8.00     OT RATE:      $12.00                                                 $8.00
 Wage:                                                                        Min. Wage

Employee: Amelia Marquez                                                                                                             Case No.: 0
       1          2              3          4              5              6             7            7             8             9          10         11          12           13         14            15          16         17           18            19          20          21            22
                                                                                                                                                                                                                                                                 PAGA       PAGA
                                                                                                                                                                                                                                         PAGA       PAGA
                                                                                                                                                 # of Days               # of Days                             PAGA LC   PAGA LC                              PENALTIES PENALTIES
                                                                               Double                                                 Liquidated                                                   LC 203                               2699(f)   PENALTIES
  PAY                                            Regular       Overtime                      Total                       Total                     Meal        Meal         Rest       Rest                     1197.1     226.3                                LC 558      LC 558
              Pay      # of Regular # of O.T.                                   Time                     Total Wages                  Damages:                                                    WAITIING                            PENALTIES     LC 558                               LC 226(f)
 PERIOD                   Hours
                                                 Wages          Wages                       Wages                       Wages        Labor Code
                                                                                                                                                  Period      Period      Period      Period                  PENALTIES PENALTIES                             VIOLATION VIOLATION
             Period                  Hours                                      Wage                         Paid                                                                                   TIME                              VIOLATION   VIOLATION                             DAMAGES
 DATES                                           Earned         Earned                      Earned                      Owed         sec. 1194.2 Violation   Premium     Violation   Premium                  VIOLATION VIOLATION                             OF LC 226.7 OF LC 226.7
                                                                               Earned                                                                                                            PENALTIES                               OF LC    OF LC 1198
                                                                                                                                                      s                       s                                OF 1197   OF LC 226                               MEAL        REST
                                                                                                                                                                                                                                        201/202   OVERTIME
                                                                                                                                                                                                                                                                PERIOD     PERIOD




    1/1/12      1/7/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
    1/8/12     1/14/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   1/15/12     1/21/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   1/22/12     1/28/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   1/29/12      2/4/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
    2/5/12     2/11/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   2/12/12     2/18/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   2/19/12     2/25/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   2/26/12      3/3/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
Beginning in March, 2012, the identity of Marquez's coworkers changed frequently.
            Until Lorenzo Diego Cano joins the team, Marquez is joined by 1 or 2 unidentified coworkers. These coworkers tended to stay only a few weeks.
    3/4/12     3/10/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   3/11/12     3/17/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   3/18/12     3/24/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   3/25/12     3/31/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
    4/1/12      4/7/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
    4/8/12     4/14/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   4/15/12     4/21/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
Lorenzo Diego Cano joins as Marquez's coworker on April 22, 2012
            Until Tonoyan Reyes is hired, unidentified short-term coworkers join Marquez and Cano about half the time; otherwise, Marquez and Cano are the only workers.
   4/22/12     4/28/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
   4/29/12      5/5/12            40          16      $320.00      $192.00        $0.00       $512.00        $369.08       $142.92     $84.00          7       $56.00           7      $56.00
    5/6/12     5/12/12            40          16      $320.00      $192.00        $0.00       $512.00        $369.08       $142.92     $84.00          7       $56.00           7      $56.00
   5/13/12     5/19/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00
            PAGA notice sent to Defendants on May 14, 2013, 1 year from May 14, 2012.
   5/20/12     5/26/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $100.00    $250.00                    $50.00     $50.00       $50.00
   5/27/12      6/2/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
    6/3/12      6/9/12            40          16      $320.00      $192.00        $0.00       $512.00        $369.08       $142.92     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
   6/10/12     6/16/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
   6/17/12     6/23/12            40          16      $320.00      $192.00        $0.00       $512.00        $369.08       $142.92     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
   6/24/12     6/30/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
    7/1/12      7/7/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
    7/8/12     7/14/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
Maria Tonoyan Reyes joins as Marquez's coworker on July 13, 2012
            All workers are identified from the date of Tonoyan Reyes' hiring on July 13, 2012, and Cano's departure on Sept. 6, 2012.
   7/15/12     7/21/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00
   7/22/12     7/28/12            40          16      $320.00      $192.00        $0.00       $512.00        $376.62       $135.38     $84.00          7       $56.00           7      $56.00                    $250.00    $250.00                   $100.00    $100.00      $100.00

                                                                                                                                                                                                                                                                                                     0
TOTAL                                              9,600.00      5,760.00           0.00    15,360.00       11,268.44    4,091.56      2,520.00    210.00     1,680.00      210.00    1,680.00                  2,350.00   2,500.00                    950.00     950.00       950.00




                                                                                                                                                                  Page 4                                                                                                                        3rd Rate of Pay
                                                                                            Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 13 of 20
 Hourly                  OT
             $8.00                    $12.00      $16.00                       $8.00
 Wage:                  RATE:

Employee: Amelia Marquez
        1         2               3           4             5              6            7           8             9               10           11           12        13             14            15                 16             17              18          19            20            21             22
                                                                                                                                                                                                                                              PAGA        PAGA          PAGA          PAGA
                                                                                                                                                                                                                             PAGA LC
                                                                                                                         Liquidated     # of Days              # of Days                     LC 203      PAGA LC 1197.1                      2699(f)    PENALTIES    PENALTIES     PENALTIES
  PAY                     # of                    Regular       Overtime        Total       Total                                                                                                                              226.3                                                            LC 226(e) AND
              Pay                     # of O.T.                                                         Total Wages    Damages: Labor      Meal    Meal Period    Rest      Rest Period     WAITIING       PENALTIES                       PENALTIES      LC 558        LC 558        LC 558
 PERIOD                 Regular                   Wages          Wages         Wages        Wages                                                                                                                           PENALTIES                                                             LC 226(f)    TOTAL OWED
             Period                    Hours                                                              Owed           Code sec.       Period     Premium     Period       Premium          TIME        VIOLATION OF                     VIOLATION VIOLATION OF VIOLATION OF VIOLATION OF
 DATES                   Hours                    Earned         Earned        Earned        Paid                                                                                                                           VIOLATION                                                            PENALTIES
                                                                                                                           1194.2       Violations             Violations                  PENALTIES          1197                            OF LC      LC 1198    LC 226.7 MEAL LC 226.7 REST
                                                                                                                                                                                                                             OF LC 226
                                                                                                                                                                                                                                             201/202    OVERTIME       PERIOD        PERIOD




   7/29/12     8/4/12          40          16       $320.00      $192.00        $512.00      $376.62          $135.38        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
    8/5/12   8/11/12           40          16       $320.00      $192.00        $512.00      $376.62          $135.38        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   8/12/12   8/18/12           40          16       $320.00      $192.00        $512.00      $376.62          $135.38        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   8/19/12   8/25/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   8/26/12     9/1/12          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
Lorenzo Diego Cano quits on September 6, 2012                                                                                                                                                                    $250.00        $250.00                     $100.00       $100.00       $100.00
           Until Tonoyan Reyes quits, one unidentified short-term coworker joins Marquez and Tonoyan Reyes about half the time; otherwise, Marquez and Tonoyan Reyes are the only workers.
    9/2/12     9/8/12          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
    9/9/12   9/15/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   9/16/12   9/22/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   9/23/12   9/29/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   9/30/12   10/6/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   10/7/12 10/13/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  10/14/12 10/20/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
Maria Tonoyan Reyes quits on October 18, 2012
           Marquez is joined by 1 or 2 unidentified coworkers. These coworkers tend to stay only a few weeks.
  10/21/12 10/27/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  10/28/12   11/3/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   11/4/12 11/10/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  11/11/12 11/17/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  11/18/12 11/24/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  11/25/12   12/1/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   12/2/12   12/8/12           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   12/9/12 12/15/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  12/16/12 12/22/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  12/23/12 12/29/12            40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
  12/30/12     1/5/13          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
    1/6/13   1/12/13           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   1/13/13   1/19/13           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   1/20/13   1/26/13           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   1/27/13     2/2/13          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
    2/3/13     2/9/13          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   2/10/13   2/16/13           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00
   2/17/13   2/23/13           40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00        $50.00
   2/24/13     3/2/13          40          16       $320.00      $192.00        $512.00      $369.08          $142.92        $84.00           7        $56.00        7           $56.00                          $250.00        $250.00                     $100.00       $100.00       $100.00       $100.00
                                                                                                                                                                                             $1,920.00                                         $100.00

TOTAL                                                                                                      $4,407.90       $2,604.00                 $1,736.00                 $1,736.00     $1,920.00          $8,000.00      $8,000.00       $100.00     $3,200.00    $3,200.00     $3,200.00       $150.00

                                                                                                                                                                                                                                                                                                  $   750.00
TOTAL DUE NON-PAGA                                                                                        $22,632.66       $9,268.00                 $5,936.00                 $5,936.00     $1,920.00         $10,350.00     $10,500.00       $100.00     $4,150.00    $4,150.00     $4,150.00       $900.00       $46,592.66

PAGA PENALTIES EMPLOYEE SHARE                                                                                                                                                                                   $2,587.50      $2,625.00        $25.00     $1,037.50    $1,037.50     $1,037.50                      $8,350.00
PAGA PENALTIES LWDA SHARE                                                                                                                                                                                       $7,762.50      $7,875.00        $75.00     $3,112.50    $3,112.50     $3,112.50                     $25,050.00
TOTAL OWED PLAINTIFF MARQUEZ INCLUDING PAGA SHARE OF PENATLIES                                                                                                                                                                                                                                                      $54,942.66




                                                                                                                                                                                  Page 5                                                                                                                                     4th Rate of Pay
Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 14 of 20




            EXHIBIT 2
                                                                                 Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 15 of 20


 Hourly                    OT
             $8.00                      $12.00      $16.00                       $8.00
 Wage:                    RATE:
       1              2             3          4              5              6            7           8              9           10         11          12         13         14          15          16          17        18            19             20          21

            LORENZO DIEGO CANO
                                                                                                                                                                                                                                                   PAGA        PAGA
                                                                                                                                                                                                                   PAGA             PAGA
                                                                                                                                                                                             PAGA LC   PAGA LC                                  PENALTIES PENALTIES
                                                                                                                        Liquidated   # of Days                # of Days                                           2699(f)         PENALTIES
 PAY                        # of                    Regular       Overtime        Total       Total                                                 Meal                                      1197.1     226.3                                    LC 558      LC 558
              Pay                       # of O.T.                                                         Total Wages Damages: Labor    Meal                     Rest    Rest Period LC 203                     PENALTIES           LC 558
PERIOD                    Regular                   Wages          Wages         Wages        Wages                                                Period                                   PENALTIES PENALTIES                                 VIOLATION VIOLATION       TOTAL DUE
             Period                      Hours                                                               Owed       Code sec.      Period                   Period    Premium PENALTIES                     VIOLATION         VIOLATION
DATES                      Hours                    Earned         Earned        Earned        Paid                                               Premium                                   VIOLATION VIOLATION                                 OF LC 226.7 OF LC 226.7
                                                                                                                          1194.2     Violations               Violations                                           OF LC          OF LC 1198
                                                                                                                                                                                             OF 1197  OF LC 226                                    MEAL        REST
                                                                                                                                                                                                                  201/202         OVERTIME
                                                                                                                                                                                                                                                  PERIOD     PERIOD
  4/22/12     4/28/12           40            16     $320.00        $192.00      $512.00        $0.00          $512.00       $84.00          7      $56.00          7      $56.00
  4/29/12      5/5/12           40            16     $320.00        $192.00      $512.00        $0.00          $512.00       $84.00          7      $56.00          7      $56.00
   5/6/12     5/12/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00
  5/13/12     5/19/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $100.00     $250.00                  $50.00        $50.00      $50.00
  5/20/12     5/26/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  5/27/12      6/2/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
   6/3/12      6/9/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  6/10/12     6/16/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  6/17/12     6/23/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  6/24/12     6/30/12           40            16     $320.00        $192.00      $512.00      $357.83          $154.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
   7/1/12      7/7/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
   7/8/12     7/14/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  7/15/12     7/21/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  7/22/12     7/28/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  7/29/12      8/4/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
   8/5/12     8/11/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  8/12/12     8/18/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  8/19/12     8/25/12           40            16     $320.00        $192.00      $512.00      $367.83          $144.17       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
  8/26/12      9/1/12           40            16     $320.00        $192.00      $512.00      $340.53          $171.47       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00       $100.00     $100.00
                                                                                                                                                                                                $3,850.00   $4,000.00   $100.00     $1,550.00     $1,550.00   $1,550.00
TOTAL DUE LORENZO DIEGO CANO                                                                                  $3,675.99    $1,596.00              $1,064.00             $1,064.00   $1,920.00     $962.50   $1,000.00    $25.00       $387.50       $387.50     $387.50    $12,469.99
TOTAL DUE LWDA                                                                                                                                                                                  $2,887.50   $3,000.00    $75.00     $1,162.50     $1,162.50   $1,162.50     $9,450.00

              MARIA TONAYAN REYES
                                                                                                                                                                                                                                                   PAGA        PAGA
                                                                                                                                                                                                               PAGA                 PAGA
                                                                                                                                                                                         PAGA LC   PAGA LC                                      PENALTIES PENALTIES
                                                                                                                        Liquidated   # of Days            # of Days                                           2699(f)             PENALTIES
 PAY                        # of                    Regular       Overtime        Total       Total                                                 Meal                                  1197.1     226.3                                        LC 558      LC 558
              Pay                       # of O.T.                                                         Total Wages Damages: Labor    Meal                 Rest    Rest Period LC 203                     PENALTIES               LC 558
PERIOD                    Regular                   Wages          Wages         Wages        Wages                                                Period                               PENALTIES PENALTIES                                     VIOLATION VIOLATION
             Period                      Hours                                                               Owed       Code sec.      Period               Period    Premium PENALTIES                     VIOLATION             VIOLATION
DATES                      Hours                    Earned         Earned        Earned        Paid                                               Premium                               VIOLATION VIOLATION                                     OF LC 226.7 OF LC 226.7
                                                                                                                          1194.2     Violations           Violations                                           OF LC              OF LC 1198
                                                                                                                                                                                         OF 1197  OF LC 226                                        MEAL        REST
                                                                                                                                                                                                              201/202             OVERTIME
                                                                                                                                                                                                                                                  PERIOD     PERIOD
   7/1/12      7/7/12           40            16     $320.00        $192.00      $512.00        $0.00     $     512.00       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
   7/8/12     7/14/12           40            16     $320.00        $192.00      $512.00        $0.00     $     512.00       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  7/15/12     7/21/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  7/22/12     7/28/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  7/29/12      8/4/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
   8/5/12     8/11/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $100.00     $250.00                  $50.00         $50.00     $50.00
  8/12/12     8/18/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  8/19/12     8/25/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  8/26/12      9/1/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
   9/2/12      9/8/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
   9/9/12     9/15/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  9/16/12     9/22/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                 $100.00        $100.00    $100.00
  9/23/12     9/29/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                 $250.00     $250.00                $100.00        $100.00     $100.00
  9/30/12     10/6/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                $250.00     $250.00                 $100.00        $100.00     $100.00
  10/7/12    10/13/12           40            16     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                $250.00     $250.00                 $100.00        $100.00     $100.00
 10/14/12    10/20/12           24             0     $320.00        $192.00      $512.00      $360.60     $     151.40       $84.00          7      $56.00          7      $56.00                $250.00      $250.00                 $100.00        $100.00    $100.00
                                                                                                                                                                                                $3,850.00   $4,000.00   $100.00     $1,550.00      $1,550.00  $1,550.00
            TOTAL DUE MARIA TONAYAN REYES                                                                     $3,143.60    $1,344.00               $896.00                $896.00   $1,920.00     $962.50   $1,000.00    $25.00      $387.50        $387.50     $387.50    $11,349.60
                    TOTAL DUE LWDA                                                                                                                                                              $2,887.50   $3,000.00    $75.00     $1,162.50      $1,162.50  $1,162.50     $9,450.00

            1 OTHER PAGA AGGRIEVED EMPLOYEE 1 FOR EACH PAY PAY PERIOD BETWEEN 5/13/2012-9/1/2012




                                                                                                                                                     PAGE 1
                                                                                Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 16 of 20


Hourly                    OT
             $8.00                     $12.00      $16.00                       $8.00
Wage:                    RATE:
      1              2             3          4              5              6            7           8             9            10         11         12        13            14         15          16           17        18            19             20          21

                                                                                                                                                PAGA LC                PAGA LC                                                                     PAGA        PAGA
                                                                                                                                                                                                                     PAGA           PAGA
                                                                                                                                                  558                     558                  PAGA LC   PAGA LC                                PENALTIES PENALTIES
                                                                                                                       Liquidated   # of Days            # of Days                                                  2699(f)       PENALTIES
 PAY                       # of                    Regular       Overtime        Total       Total                                             UNDERPAI               UNDERPAID                 1197.1     226.3                                  LC 558      LC 558
             Pay                       # of O.T.                                                         Total Wages Damages: Labor    Meal                 Rest                 LC 203                           PENALTIES         LC 558
PERIOD                   Regular                   Wages          Wages         Wages        Wages                                             D WAGES                WAGES LC                PENALTIES PENALTIES                               VIOLATION VIOLATION
            Period        Hours
                                        Hours                                                               Owed       Code  sec.     Period               Period                PENALTIES                        VIOLATION       VIOLATION
DATES                                              Earned         Earned        Earned        Paid                       1194.2                 LC 226.7              226.7 REST              VIOLATION VIOLATION                               OF LC 226.7 OF LC 226.7
                                                                                                                                    Violations           Violations                                                  OF LC        OF LC 1198
                                                                                                                                                 MEAL                   PERIOD                 OF 1197  OF LC 226                                  MEAL        REST
                                                                                                                                                                                                                    201/202       OVERTIME
                                                                                                                                                PERIOD                VIOLATION                                                                   PERIOD     PERIOD

 5/13/12     5/19/12           40            16                                                                                            7      $56.00         7        $56.00                 $100.00      $250.00                  $50.00        $50.00      $50.00
 5/20/12     5/26/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 5/27/12      6/2/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
  6/3/12      6/9/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 6/10/12     6/16/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 6/17/12     6/23/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 6/24/12     6/30/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
  7/1/12      7/7/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
  7/8/12     7/14/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 7/15/12     7/21/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 7/22/12     7/28/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 7/29/12      8/4/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
  8/5/12     8/11/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 8/12/12     8/18/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 8/19/12     8/25/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
 8/26/12      9/1/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00      $250.00                 $100.00       $100.00     $100.00
                                                                                                                                                                                               $3,850.00    $4,000.00   $100.00     $1,550.00     $1,550.00   $1,550.00
           TOTAL DUE AGGRIEVED EMPLOYEES                                                                               $896.00                                           $896.00                 $962.50    $1,000.00    $25.00       $387.50       $387.50     $387.50    $4,942.00
           TOTAL DUE LWDA                                                                                                                                                                      $2,887.50    $3,000.00    $75.00     $1,162.50     $1,162.50   $1,162.50    $9,450.00
           2 OTHER PAGA AGGRIEVED EMPLOYEES FOR EACH PAY PERIOD BETWEEN 9/2/2012 - 3/2/2013 INCLUDING AARON LUGO HERNANDEZ
  9/2/12      9/8/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                  $50.00         $50.00     $100.00
  9/9/12     9/15/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 9/16/12     9/22/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 9/23/12     9/29/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 9/30/12     10/6/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 10/7/12    10/13/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
10/14/12    10/20/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
10/21/12    10/27/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
10/28/12     11/3/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 11/4/12    11/10/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
11/11/12    11/17/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
11/18/12    11/24/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
11/25/12     12/1/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 12/2/12     12/8/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 12/9/12    12/15/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
12/16/12    12/22/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
12/23/12    12/29/12           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
12/30/12      1/5/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
  1/6/13     1/12/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 1/13/13     1/19/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 1/20/13     1/26/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 1/27/13      2/2/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
  2/3/13      2/9/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 2/10/13     2/16/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 2/17/13     2/23/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
 2/24/13      3/2/13           40            16                                                                                            7      $56.00         7        $56.00                 $250.00     $250.00                 $100.00        $100.00     $100.00
                                                                                                                                                $1,456.00               $1,456.00              $6,500.00    $6,500.00   $100.00     $2,550.00     $2,550.00   $2,600.00
           Multiplied by 2 employees per pay period                                                                                             $2,912.00               $2,912.00             $13,000.00   $13,000.00   $200.00     $5,100.00     $5,100.00   $5,200.00
           TOTAL DUE AGGRIEVED EMPLOYEES                                                                                                                                                       $3,250.00    $3,250.00    $50.00     $1,275.00     $1,275.00   $1,300.00   $10,400.00
           TOTAL DUE LWDA                                                                                                                                                                      $9,750.00    $9,750.00   $150.00     $3,825.00     $3,825.00   $3,900.00   $31,200.00




                                                                                                                                                    PAGE 2
Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 17 of 20




            EXHIBIT 3
                           Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 18 of 20

EXHIBIT C Prejudgment Interest
                                                      Amount A             Amount B                 Amount C                   Amount D           Amount E
                         Months
                         2/1/2013 -                                                                                                                                                   TOTAL ACCRUED
Plaintiff                1/1/2019     Amount          2/1/13-1/31/14       2/1/14 - 1/31/15         2/1/15 - 1/31/16           2/1/16 - 1/31/17 2/1/17 - 1/31/18     2/1/18- 12/31/19 INTEREST
                                                                                                                              = (2/1/15 to        = (2/1/16 to
                                                      = Amount x .1 +      = (2/1/13-1/31/14 x .1) = (2/1/14 to 1/31/15 x .1) 1/31/16 x .1)+      1/31/17 x
                                                      Amount               + Amount A              + Amount B                 Amount C            .1)+Amount D       11 months

                                                                                                                                                                     = ((2/1/17 to
                                                                                                                                                                     1/31/18 *.1)
                                                                                                                                                                     (/12))(*11))+
                                                                                                                                                                     Amount E

Amelia Marquez           71 months       $34,504.50          $37,954.95                $41,750.45                 $45,925.49        $50,518.04          $55,569.84         $60,663.74        $26,159.24

Lorenzo Diego Cano       71 months        $5,803.99            $6,384.39                $7,022.83                  $7,725.11          $8,497.62          $9,347.38         $10,204.23         $4,400.24

Maria Tonayan Reyes      71 months        $4,935.60            $5,429.16                $5,972.08                  $6,569.28          $7,226.21          $7,948.83          $8,677.48         $3,741.88
Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 19 of 20




            EXHIBIT 4
                    Case 5:16-cv-06089-BLF Document 84 Filed 01/21/19 Page 20 of 20


EXHIBIT 4 SUMMARY OF UNPAID WAGES, INTEREST, LIQUIDATED DAMAGES, STATUTORY PENALTIES AND PAGA PENALTIES DUE
                                               Liquidated
                                               Damages,
                     Underpaid                 203
                     Wages                     Penalties,
                     including meal            226e
                     and rest period Pre-      Penalties
                     compensation Judgment and 226(f) PAGA Civil
                     due             Interest  Penalties  Penalties         Total Award
PLAINTIFF AMELIA
                         $34,504.50 $26,159.24 $12,088.00 $8,350.00
MARQUEZ                                                                     $ 81,101.74
PLAINTIFF LORENZO
                          $5,803.99 $4,400.24 $3,516.00 $3,150.00
DIEGO CANO                                                                  $ 12,469.99
PLAINTIFF MARIA
                          $4,935.60 $3,741.88 $3,264.00 $3,150.00
TONAYAN                                                                     $ 11,349.60


ALL OTHER AGGRIEVED         $5,824.00          $15,342.00
EMPLOYEES                                                                   $   21,166.00


LABOR AND
                                               $40,650.00
WORKFORCE
DEVELOPMENT AGENCY                                                          $ 40,650.00
Total wages, interest, damages and penalties                                $ 166,737.33

Attorneys Fees                                                              $ 151,564.37
Costs                                                                       $   3,556.87
Total Judgment                                                              $ 321,858.57
